Joshua Maddox v. State of Maryland, No. 990 and 996, September Term, 2019. Opinion
by Zarnoch, J.

STATUTES – STATUTORY INTERPRETATION – CONSEQUENCES

In construing a statute, the court may “consider the consequences resulting from one
meaning rather than another, and adopt that construction which avoids an illogical or
unreasonable result, or one which is inconsistent with common sense.” Gomez v. Jackson
Hewitt, Inc., 427 Md. 128, 158-59 (2012) (quoting Tucker v. Fireman’s Fund Ins. Co.,
308 Md. 69, 75 (1986)).


CRIMINAL PROCEDURE – STATUTORY INTERPRETATION – EXTENSION
OF PROBATION FOR RESTITUTION

A court has the authority to impose a period of probation, set conditions and determine
whether the probation is supervised or unsupervised. State v. Alexander, 467 Md. 600,
605-06 (2020). A period of probation typically may not exceed five years. Id. Maryland
Code, § 6-222(b) of the Criminal Procedure Article permits the court to extend probation
beyond five years for the purpose of making restitution. Under this statute, the court does
not have the authority to impose additional conditions on a probationer other than to
make restitution payments and to engage in the requirements for supervised probation.
Similarly, the court does not have the authority under this statute to revoke probation or
sanction a probationer for violating a condition other than making restitution payments or
engaging in restitution-related misbehavior in a supervised probation.
Circuit Court for Wicomico County
Case Nos. 22-K-09-000928 and 22-K-09-000925

                                                                                                  REPORTED

                                                                                     IN THE COURT OF SPECIAL APPEALS

                                                                                               OF MARYLAND

                                                                                                 No. 990 & 996

                                                                                             September Term, 2019

                                                                                   ______________________________________


                                                                                              JOSHUA MADDOX

                                                                                                       v.

                                                                                           STATE OF MARYLAND

                                                                                   ______________________________________

                                                                                        Fader, C.J.,
                                                                                        Kehoe,
                                                                                        Zarnoch, Robert A.
                                                                                          (Senior Judge, Specially Assigned),

                                                                                                    JJ.
                                                                                   ______________________________________

                                                                                             Opinion by Zarnoch, J.
                                                                                   ______________________________________

                                                                                        Filed: February 24, 2021


 Pursuant to Maryland Uniform Electronic Legal
Materials Act
(§§ 10-1601 et seq. of the State Government Article) this document is authentic.



                     2021-02-25
                     14:13-05:00



Suzanne C. Johnson, Clerk
      This case began in April 2010, when Joshua Maddox (“Maddox”) entered Alford

pleas to second degree arson in the Circuit Court for Wicomico County. At sentencing,

the court imposed 24 months of probation subject to the condition that Maddox pay

almost $100,000 in restitution. Maddox consented to additional extensions of his

probation after the initial 24 months in order to make restitution. In ordering this

extension, the court advised that Maddox must also comply with numerous conditions set

by the court. Maddox filed a motion to correct an illegal sentence arguing that the court

lacked the authority to impose additional conditions of probation other than the order to

pay restitution. The court denied this motion. Maddox presents one question for our

review:

      When a court extends probation “for the purpose of making restitution”
      under Crim. Proc. Art. § 6-222(b), may the court impose conditions of
      probation in addition to the restitution obligation?

                   BACKGROUND & PROCEDURAL HISTORY

   I. Probation

Imposition of Probation

      When a court sentences a defendant following a conviction, “it generally has the

option of including a period of probation with respect to one or more counts.” State v.

Alexander, 467 Md. 600, 605 (2020), Md. Code, Crim. Proc. § 6-225. “Probation is a

creature of statute, and as such, the terms of probation are derived from statutory

authority.” Bailey v. State, 355 Md. 287, 293 (1999). The court has the authority to set

conditions and determine whether probation is supervised or unsupervised. Alexander,

467 Md. at 606. A defendant’s probation is subject to standard conditions of probation –
for example, “obey all laws, report as directed to probation officer, appear in court when

notified to do so, make restitution.” Id. The court may also impose special conditions –

for example, a court can require a probationer to “participate in an alcohol or substance

abuse program, complete a specified number of hours of community service, refrain from

contact with certain persons.” Id. Typically, “a period of probation imposed by a circuit

court may not exceed five years.” Id. (citing Crim. Proc. § 6-222(a)(3)(i)). However, in

cases such as the present one, “in which restitution is a condition of probation,” a circuit

court may extend the period of probation for an additional five years “for the purpose of

the defendant making restitution.” Id. at 606-07 (citing Crim. Proc. § 6-222(b)-(c)). A

district court may extend the period of probation for an additional three years for the

purpose of making restitution. Crim. Proc. § 6-222(b)(1)(ii). Pertinent to this case, the

statute states:

       (b)(1) For the purpose of making restitution, the court may extend the
       probation beyond the time allowed under subsection (a)(3)(i) of this section
       for:
              (i) an additional 5 years if the probation is ordered by a circuit court;
       or
              (ii) an additional 3 years if the probation is ordered by the District
       Court.
       (2) An extension of probation under this subsection may be unsupervised or
       supervised by the Division of Parole and Probation.

Crim. Proc. § 6-222(b). In addition, the court is further restricted in its authority to

impose an extension of probation beyond the limit in subsection (b), as follows:

       (c) The Court may extend the probation beyond the time allowed under
       subsection (b) of this section if:
             (1) the defendant consents in writing; and
             (2) the extension is only for making restitution.



                                             -2-
Crim. Proc. § 6-222(c). “The power to impose conditions of probation, however, is not

unlimited, and thus, the trial court does not have unlimited discretion to order conditions

of probation.” Bailey, 355 Md. at 294.

Violations of Probation

       If it is alleged that a defendant has violated a condition of probation, the court may

determine whether to modify or revoke the probation. See Crim. Proc. §§ 6-223, 6-224.

The General Assembly has established presumptive limits on sanctions for certain types

of probation violations.

       Justice Reinvestment Act Amendments

       The General Assembly enacted the Justice Reinvestment Act (“the Act”) in 2016.

2016 Md. Laws, ch. 515. The primary goal of the Act was to reduce the prison population

and invest the savings in “strategies to increase public safety and reduce recidivism.”

Revised Fiscal and Policy Note for Senate Bill 1005 (June 2, 2016). The Justice

Reinvestment Coordinating Council (“the Council”) found that “[a]lmost 60% of all

prison admission represent failures of probation,” many of which “stem from technical

violations, such as missing an appointment or failing a drug test.” Id. To achieve this

purpose, the Council studied the causes of mass incarceration and identified extended

sentences for technical violations of probation as one driving factor. Justice Reinvestment

Coordinating Council, Final Report, S.B. 602, 2015 Leg. at 8, 9 (Md. 2015).

       Prior to the Act’s amendments, if a court found that a probationer violated any

condition of probation, the court had the authority to “impose any sentence that might

have originally been imposed for the crime of which the probationer or defendant was


                                            -3-
convicted.” Md. Code, Crim. Proc. § 6-223(d)(2) (2001, 2008 Repl. Vol., 2016 Supp.).

The amendments enacted by the Act placed limits on the sanctions for technical

violations of probation. State v. Alexander, 467 Md. 600, 609 (2020).

       A “technical violation” is defined as “a violation of a condition of probation …

that does not involve: (1) an arrest or a summons issued by a commissioner on a

statement of charges filed by a law enforcement officer; (2) a violation of a criminal

prohibition other than a minor traffic offense; (3) a violation of a no-contact or stay-away

order; or (4) absconding.” Crim. Proc. § 1-101(q) (incorporating the definition of

technical violation from Md. Code, § 6-101(m) of the Correctional Services Article).

Because the failure to pay restitution does not involve any of the aforementioned

conditions, it is clear that it is considered a technical violation.

       If a probationer commits a technical violation of their probation, the court may

revoke the probation and impose a period of incarceration between 15 to 45 days

depending on how many technical violations the probationer has committed at that time.

Crim. Proc. § 6-223(d)(2)(i).

    II. Facts and Proceedings

       On April 7, 2010 Maddox entered Alford pleas to second degree arson in two

separate cases1 in the Circuit Court for Wicomico County. In addition to a prison

sentence, the court imposed 24 months of probation subject to the condition that Maddox

pay $95,000 in restitution in Case No. 925 and $3,500 in restitution in Case No. 928.

1
 The case numbers are 22-K-09-000925 (“Case No. 925”) and 22-K-09-000928 (“Case
No. 928”).


                                               -4-
       Maddox was released from prison in March 2013 and began his probation. The

Division of Parole and Probation filed a statement of charges against Maddox on

February 27, 2015, alleging that he failed to make restitution in both cases.2 In May 2015,

the State agreed to withdraw the pending violation of probation petitions in exchange for

Maddox’s consent to extend his probation for an additional three years to March 2018, to

provide additional time to make restitution. The court also reduced the amount of

restitution to $4,899 in Case No. 925 and $1,101.67 in Case No. 928.

       In March 2018, the State again filed a statement of charges in each case against

Maddox alleging he failed to pay restitution.3 The court held a hearing on May 10, 2018

where Maddox brought money orders to indicate his ability to continue to make

restitution payments. Maddox consented to a second three-year extension of his probation

to March 2021. In ordering the extension, the court explained that “[t]he State at this

point is really just trying to collect money … when you are also on probation, all the

same conditions of probation apply… If you should violate the laws during this interim

extended period of time, you’re exposing yourself to a potential violation of probation.”

The court advised that Maddox would be required to pay court costs, complete mental

health and drug and alcohol treatment, take any prescribed medication, make restitution

payments, have no contact with the victim, and “have no affiliation with places that

respond to fires or any membership with same.”


2
  The State also alleged that Maddox failed to provide verification that he participated in
mental health treatment and he tested positive for marijuana use.
3
  The State also alleged that Maddox failed to complete drug and alcohol treatment.


                                            -5-
       Later that year, Maddox was charged with violating his probation. The Division of

Parole and Probation alleged that he failed to complete drug and alcohol treatment and

was charged with new offenses. The Division of Parole and Probation filed a modified

statement of charges in June 2019, alleging Maddox was convicted of second degree

assault and malicious destruction of property in separate cases.

       Maddox filed a motion to correct an illegal sentence on June 25, 2019, arguing

that the court lacked authority to impose conditions of probation other than that he pay

restitution in his amended sentence in 2018. Following a hearing on June 26, 2019, the

court denied the motion. The court reasoned that “[Legislators have] made a distinction

that, if you’re on probation and you have restitution … there would also be an

accompanying need for supervision in order to make sure that everything stays in place

so that restitution can be collected.” The court explained that if a defendant suffered from

an addiction and fails to participate in and complete addiction treatment, the likelihood of

collecting restitution is “very limited.” This reasoning, the court proffered, provides the

court the discretion to offer supervision and all standard conditions of probation for an

additional five years. Maddox was sentenced to four years with all but 18 months

suspended in Case No. 925, and a suspended, consecutive sentence of three years and six

months in Case No. 928.

       This timely appeal followed.




                                            -6-
                                      DISCUSSION

       Standard of Review

       The crux of this case is the construction of Crim. Proc. § 6-222 – in particular,

whether the phrase “for the purpose of making restitution” limits the court’s authority to

impose conditions of probation in addition to the payment of restitution. This Court

reviews de novo the interpretation of a statute and “provides judicial deference to the

policy decisions enacted into law by the General Assembly.” Johnson v. State, 467 Md.

362, 371 (2020) (Internal citation omitted). “We assume that the legislature’s intent is

expressed in the statutory language and thus our statutory interpretation focuses primarily

on the language of the statute to determine the purpose and intent of the General

Assembly.” Id.

       “The statutory construction analysis begins with the plain language of the statute,

and ordinary, popular understanding of the English language dictates interpretation of its

terminology.” Id. at 372 (Internal citations and quotations omitted). The statute is read as

a whole and “must be viewed within the context of the statutory scheme to which it

belongs, considering the purpose, aim or policy of the Legislature in enacting the statute.”

Id. (Internal citation omitted). “When the words of a statute are ambiguous and subject to

more than one reasonable interpretation … a court must resolve the ambiguity by

searching for legislative intent in other indicia.” Id. (Internal citations and quotations

omitted).

       Maddox’s position is that the plain meaning of Crim. Proc. § 6-222(b) limits a

court’s authority to impose additional conditions on probation when the purpose of


                                            -7-
extending probation is to make restitution payments. The State’s position, on the other

hand, is that the only limitation on the court’s discretion in Crim. Proc. § 6-222 is the

duration of the probation period. The State contends that the plain language of the statute

does not limit the court’s authority to apply conditions of probation “as a means of

ensuring that the purpose is actually fulfilled.”

       “For the Purpose of Making Restitution” Statutory Text

       The statute itself does not provide a specific definition for the phrase “for the

purpose of making restitution,” thus we must begin our analysis with common dictionary

definitions. Black’s Law Dictionary defines “purpose” as “[a]n objective, goal, or end.”

Black’s Law Dictionary (11th ed. 2019). It is clear that the parties are contemplating

different definitions, or interpretations, of the word, “purpose.” Maddox contends that the

use of “purpose” in this context limits the court’s authority to impose any conditions

other than to make restitution because no other purpose has been provided in the statute

and there is no indication that the Legislature intended another purpose. Further, Maddox

argues that on the basis of the doctrine “expressio unius est exclusio alterius (the

expression of one thing is the exclusion of another),” the plain language limits the court’s

authority. Griffin v. Lindsey, 444 Md. 278, 288 (2015) (Internal citations and quotations

omitted).

       The State emphasizes that the statute does not contain any language limiting the

court’s authority to apply standard conditions of probation during the extended period of

probation. The circuit court also determined that the phrase “for the purpose of making

restitution” did not limit the court’s authority to impose additional conditions to help


                                             -8-
achieve the ultimate purpose of restitution. For example, the court reasoned, if a

defendant suffers from an addiction and fails to seek necessary treatment, it is unlikely

that the defendant will pay restitution, thus necessitating mandated addiction treatment to

achieve the purpose of restitution. Maddox contends that these conditions are prohibited,

especially given many conditions are not logically connected to the purpose of restitution,

such as receiving permission to move, take a trip, or possess a firearm, as well as special

probation conditions, including his condition to have “no affiliation with places that

respond to fires.”

       To the extent these contrary views create ambiguity, we consider the phrase in

light of the remainder of the statute.

       Statutory Context

       Within Crim. Proc. § 6-222, there are multiple subsections that discuss the

extension of probation for the purpose of restitution. Crim. Proc § 6-222(c) permits the

court to extend probation beyond the five years permitted in subsection (b), but under this

subsection, the defendant must now consent to the extension. Crim. Proc. § 6-222(c)

permits the extension “only” to make restitution payments.

       The circuit court differentiated subsection (b) and subsection (c) by explaining that

if the extension of probation is “only” for making restitution, then the Legislature would

have used that precise language in subsection (b). The court determined that only

subsection (c) would prohibit the court from imposing any conditions of probation except

the payment of restitution due to the use of limiting language.




                                            -9-
       Both parties argue that the language of Crim. Proc. § 6-222 is unambiguous,

however, they both adopt conflicting interpretations of the statute. These contradictory

interpretations seem to suggest that the statute is in fact ambiguous and subject to more

than one reasonable interpretation. “Even where the language of a statute is plain and

unambiguous, we may look elsewhere to divine legislative intent; the plain meaning rule

is not rigid and does not require us to read legislative provisions in rote fashion and in

isolation.” Blaine v. Blaine, 336 Md. 49, 64 (1994). Thus, we proceed to review the

legislative history of the statute.

       Legislative History

       Prior to 1980, Maryland courts did not have the authority to extend the term of

probation beyond five years for any reason. Kupfer v. State, 287 Md. 540, 543-44 (1980).

In response to the decision in Kupfer, the Legislature amended the law “to allow

extension of the probationary period beyond five years with the consent of the defendant,

but only for purposes of restitution.” Elias v. State, 62 Md. App. 569, 573 (1985). The

amended statute read, in relevant part, “[i]f the defendant consents in writing, the court

may grant probation in excess of 5 years, but only for purposes of making restitution.”

Md. Code, Art. 27 § 641A(a) (1957, 1982 Repl. Vol.). The bill was introduced with the

purpose of providing defendants granted probation sufficient time to make restitution. See

Summary of Committee Report of House Bill 642 (1984).

       In 2001, the Legislature adopted Crim. Proc. § 6-222 without substantive change

from § 641A(a)(3) and (4). The new statute read, in relevant part, “[t]he court may extend

the probation beyond the time allowed under subsection (a) of this section if: (1) The


                                          -10-
defendant consents in writing; and (2) The extension is only for making restitution.”

Crim. Proc. § 6-222(b) (2001).

      In 2003, the Legislature amended the statute to include a new subsection and

provide additional authority to the courts to extend probation for an additional five years

in circuit court “for the purpose of making restitution.” Fiscal and Policy Note, 2003

Session, H.B. 233. After amendment, the statute read, in relevant part:

      (b)(1) Only for the purpose of making restitution, the court may extend the
      probation beyond the time allowed under subsection (a) of this section for:
             (i) An additional 5 years if the probation is ordered by a circuit
      court; or
             (ii) An additional 3 years if the probation is ordered by the District
      Court.
      (2) An extension of probation under this subsection may be unsupervised or
      supervised by the division of parole and probation.
      (c) The court may extend the probation beyond the time allowed under
      subsection (b) of this section if:
             (1) The defendant consents in writing; and
             (2) the extension is only for making restitution.

Crim. Proc. § 6-222 (2003). This amendment permitted circuit courts to extend probation

for five years without the defendant’s consent, but “only for the purpose of making

restitution.” The amendment also permitted circuit courts to extend probation beyond

those five years, but the defendant must consent to the extension, and it was permitted

“only for making restitution.”

      The amendment was introduced by Delegate Luiz Simmons due to a large amount

of restitution that remained unpaid after a probationer completed probation. Delegate

Simmons wrote to Governor Ehrlich, seeking his support for the legislation and

expressing dissatisfaction with the present system of compensating victims, specifically



                                           -11-
noting “the system rewards the big crook” because “the more you steal the more likely

you are to leave probation, before paying back a fraction of the money that was stolen.”

Letter from Delegate Luiz Simmons to Governor Ehrlich (Feb. 9, 2003) (included in the

Committee files on H.B. 233). The bill would permit the courts to extend probation “for

so long as it takes to repay restitution to the victims.” Id. Despite Crim. Proc. § 6-222

already permitting the court to extend probation for five years, the Maryland Crime

Victims’ Resource Center (“the Center”) advocated to remove the requirement that a

defendant consent to the first extension of probation.4 The Center explained “if a

defendant fails to pay the full amount of restitution before his probationary period is

complete, the remainder of the amount due and owing to the victim cannot be enforced as

a violation of probation unless a defendant consents.” Letter from Maryland Crime

Victims’ Resource Center to Chairman Joseph F. Vallario, Jr. (Feb. 10, 2003). Further,

the Center argued that “[f]ew defendants, if any, would agree to be subject to

incarceration for a longer period of time.” Id. By removing the requirement that the

defendant consent to the initial extension of probation, it would “return[] the power to the

judicial system to ensure that previous court-ordered restitution is paid in full.” Id. It is

clear that the purpose of amending Crim. Proc. § 6-222 and adding subsection (c) was to

ensure repayment of restitution by removing the requirement that a defendant must

4
  We do not rely upon statements made by an advocacy group as evidence of the intent of
the Legislature, but point out these remarks merely to “map the rough contours of [the]
legislation. Jack Schwartz & Amanda Stakem Conn, The Court of Appeals at the
Cocktail Party: The Use and Misuse of Legislative History, 54 Md. Law Rev 432, 463
(1995). In any event, as we conclude later, we do not find the legislative history of the
statute as particularly helpful.


                                            -12-
consent to the first five year extension, and giving the courts authority to continue

extending probation after those five years to allow the probationer to continue making

restitution payments.

       In 2005, the Legislature removed the limiting language “only” in Crim. Proc. § 6-

222(b). The purpose for the amendment of § 6-222 was to “authoriz[e] a court to order

probation for a defendant convicted of certain sexual abuse or sexual offense crimes

involving a minor…” Title to Chapter 458, Laws of 2005. There were no substantive

changes to subsection (b), solely grammatical clarifying changes necessitated by the new

language being added to subsection (a). It is clear from the purpose of this amendment

that the removal of the language “only” in subsection (b) was not intended to express a

substantive change in the interpretation of the subsection. The circuit court was incorrect

to think that the present absence of the word “only” in § 6-222(b) and its retention in § 6-

222(c) weakens the force and singularity of the former. For purposes of the sometimes

fictional world of legislative intent, the “only” from the original enactment is still there.5

In sum, the legislative history is not especially informative on whether the phrase “for the

purpose of making restitution” impliedly authorizes a court to impose conditions of

probation.




5
  It is noteworthy that the title mentions nothing about restitution, because under Article
III, § 29 of the Maryland Constitution, the title of the legislation must confine its
operation or the measure must be invalidated to the extent of a conflict with the title.
States Atty. for Charles Cnty. v. Triplett, 255 Md. 270, 282-83 (1969).


                                            -13-
       Impact of Supervised Probation

       Crim. Proc. § 6-222(b)(2) provides that an extension of probation for purposes of

restitution “may be unsupervised or supervised” by the Division of Parole and Probation.

Does this mean that when a court orders “supervised” probation, it is free under the

statute to set the standard conditions, such as those imposed on Maddox? We think not.

       The supervision of probation is an administrative act. The imposition of a

condition of probation is a judicial one. A parole and probation agent cannot impose

conditions of probation. Rather, that employee’s duty is to “use casework techniques to

counsel, encourage and assist parole and probation clients in adopting socially acceptable

behavior patterns for reintegration into the community.” Department of Budget and

Management (DBM), Job Specifications for Parole and Probation Agent II (Feb. 2,

2018). Thus, supervision is not intended as a backdoor way of authorizing judicially

imposed conditions that are not encompassed within the “purpose of making restitution.”

       This does not mean that a probationer whose period of probation is extended for

the purpose of restitution is free not to cooperate with his or her agent, to ignore a duty to

check-in, or to fail to report on progress made toward making restitution. For such

restitution-related misconduct, the agent can recommend graduated sanctions, Md. Code,

Corr. Servs. § 6-121(b), which could include incarceration, involuntary detention for

brief periods, noncustodial sanctions, § 6-121(c)(3), or even probation revocation, § 6-

121(d).




                                            -14-
       Consequences of Alternative Construction

       Although the legislative history provides no conclusive guidance, we find helpful

the rule of statutory construction that when “seeking to ascertain legislative intent, [a

court] may consider the consequences resulting from one meaning rather than another,

and adopt that construction which avoids an illogical or unreasonable result, or one which

is inconsistent with common sense.” Gomez v. Jackson Hewitt, Inc., 427 Md. 128, 158-59

(2012) (quoting Tucker v. Fireman’s Fund Ins. Co., 308 Md. 69, 75 (1986)).

       Applying this test, we first examine the consequences of the State’s interpretation

of Crim. Proc. § 6-222(b). The State first contends that the statute does not limit the

court’s authority to impose standard conditions of probation. The State explains that the

condition to obey all laws “could hardly be more imperative to achieving the underlying

purpose of ensuring that a probationer actually satisfy his or her restitution obligation.”

Similarly, the State asserts that most of the standard probation conditions – “work

regularly as directed and provide verification; get permission before changing address,

jobs, or leaving the State of Maryland; do not illegally use any narcotic drugs or

controlled substances; appear in court when notified to do so” – are “conducive to

achieving the legislature’s intent.”

       When the court imposes probation on a defendant, it has the discretion to impose

both standard and special conditions that the defendant must follow, or risk penalties or

further incarceration. Crim. Proc. § 6-222 was enacted because the General Assembly

recognized that probationers may be incapable of completing restitution payments by the

end of their initial term of probation and this statute would provide judicial oversight to


                                           -15-
ensure repayment. While we understand the State’s argument that imposing these

conditions might be conducive to achieving the purpose of the repayment of restitution,

on the other hand, these conditions might not be conducive. The statute simply does not

provide the court unbridled authority to impose any condition that might be conducive to

achieving the purpose of restitution.

       The State makes much of Maddox’s subsequent incarceration for unrelated crimes

that ultimately caused the revocation of his probation in this case. Though Maddox was

charged with numerous crimes, these charges were entirely unrelated to the present case

and to the reason for his extended probation—to continue making restitution payments.

The State contends that these “entanglements” were “counterproductive to the purpose

for which his probation in this case was extended.” Maddox presents a hypothetical

scenario where a probationer is charged with a new crime, but is not imprisoned and

continues to make restitution payments. In response to this hypothetical, the State argues

that revoking probation is fact- and case-specific, and the supervising court has the

authority to determine the appropriate sanction for violating probation. This argument

misses the point.

       There are many conditions that can be imposed on a probationer that could further

the purpose of making restitution, however, as with Maddox’s hypothetical, there are also

endless scenarios where it is possible that a probationer violates that condition, but

continues to make restitution payments. It is illogical and contrary to the text of the

statute to revoke probation or sanction a probationer for violating a condition other than

making restitution payments (or engaging in restitution-related misbehavior in a


                                          -16-
supervised probation, see p. 14 supra) because the probationer is continuing to achieve

the purpose of the extended probation – to make restitution payments. Further, it would

be contrary to the text to rely on the court’s discretion as to whether to sanction a

defendant for the violation of a condition of probation other than failing to make or

hindering the supervision of restitution payments.

       The State’s interpretation also creates the absurd possibility of an indeterminate

term of probation. By imposing additional conditions on a probationer, creating

numerous opportunities for a probationer to violate probation, the probationer could be

trapped in a permanent probation period and facing a minefield of conditions.

       The interpretation advanced by Maddox produces no such absurd results. Maddox

contends that “a court may only impose restitution as a condition of an extended term of

probation.” Otherwise, Maddox explains, “a court could revoke probation for a reason

unrelated to restitution even when the defendant is able to make restitution payments and

even when imprisoning him or her would interfere with that ability.” Further, Maddox

argues “it makes sense that there be fewer potential obstacles to his or her ability to

[make restitution payments].” We agree.

       It would be illogical to argue that there were any other reasons to extend

Maddox’s probation, just as it would be unreasonable to argue that his probation should

be revoked for any other reason than the failing to pay or hindering the supervision of

restitution. If Maddox were capable of paying the entirety of his restitution by the end of

his initial probation, he would not have been on probation at the time he was charged in

these separate crimes. The only reason he was still on probation was to continue paying


                                           -17-
restitution. Further, under the Justice Reinvestment Act, a court does not have the

authority to revoke probation for the technical violation of failure to pay restitution.

       In the context in which the Legislature intended that Crim. Proc. § 6-222(b) be

applied, the court does not have the authority to impose any conditions of probation other

than to make restitution payments and not to hinder supervision of those payments. This

construction is both reasonable and logical and furthers the purpose of Crim. Proc. § 6-

222(b) to allow the court to extend probation to ensure restitution is paid.

       For these reasons, we reverse the denial of the Motion to Correct an Illegal

Sentence. Because resentencing or a correction of the record of disposition may be in

order and because the parties should be heard on what happens next, we remand for

further proceedings.

                                           JUDGMENT OF THE CIRCUIT COURT
                                           FOR WICOMICO COUNTY REVERSED.
                                           CASE REMANDED FOR FURTHER
                                           PROCEEDINGS CONSISTENT WITH
                                           THIS OPINION. COSTS TO BE PAID BY
                                           WICOMICO COUNTY.




                                             -18-